Title: From James Madison to Richard Harrison, 10 January 1804
From: Madison, James
To: Harrison, Richard



Sir.
Department of State January 10th. 1804.
It appearing that William Eaton Esqr. late Consul of the United States at Tunis did on the 9th. of August 1802, in his official capacity, enter into an instrument of writing acknowledging to have received from Sidi Haggi Junis Ben Junis, a Tunisian Merchant, the sum of thirty four thousand Spanish milled dollars, as a loan for the use of his public agency; and Richard V. Morris Esqr. having on the 8th. of March last caused to be paid to Junis the sum of twenty two thousand dollars on account of the said instrument, Mr. Morris is to be credited with the amount last mentioned, which is to be debited to Mr. Eaton. Mr. Morris is likewise to receive credit for two thousand dollars advanced by his letter of credit for the same sum, dated on the 7th. of March last, in favor of George Davis Esqr. acting as American Consul at Tunis, upon Messrs. Dagen, Purviance & Co. of Leghorn. With the last mentioned sum Mr. Davis is to be charged. The instrument signed by Mr. Eaton as above stated, Junis receipts thereon, and another instrument executed by the former and dated on the 9th. of March last, wherein he acknowledges the sum of twenty two thousand dollars to have been paid as above mentioned to Junis, and also Mr. Davis’ receipt for the credit of two thousand dollars are enclosed as vouchers to the transactions hereby authorized. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   For Eaton’s financial dealings with Hajj Unis ben Unis, commercial agent of the bey of Tunis, which led to the bey’s detention of Morris and contributed to Eaton’s expulsion from Tunis, see Eaton to JM, 5 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:390–92).


